Citation Nr: 0118259	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-24 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to secondary service connection for a right 
knee disorder.

2.  Entitlement to an increased combined rating for residuals 
of fracture of the left femur with shortening of the left 
lower extremity, currently evaluated in combination as 40 
percent disabling.  
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  

The appeal arises from the January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, granting an increased evaluation from 
10 to 30 percent disabling for service-connected residuals of 
fracture of the distal one-third of the left femur, and 
denying service connection, in pertinent part, for a right 
knee disorder as secondary to the veteran's service-connected 
residuals of fracture of the left femur.  Thereafter by a 
March 2001 decision, the RO, in pertinent part, denied 
service connection for osteoarthritis of the left knee 
claimed as secondary to service-connected residuals of 
fracture of the left femur, denied service connection for 
osteoarthritis of the left hip also claimed as secondary to 
service-connected residuals of fracture of the left femur, 
and granted service connection for left leg shortening as 
secondary to service-connected residuals of fracture of the 
left femur.  The veteran's other service-connected disorders 
are postoperative status right hip replacement, evaluated as 
100 percent disabling, with a projected 30 percent rating to 
be assigned effective December 1, 2001, and postoperative 
lumbar intervertebral disc syndrome, evaluated as 10 percent 
disabling.  A total rating for compensation purposes based on 
individual unemployability has been in effect since June 
1999.  

The claim for an increased rating for residuals of fracture 
of the left femur has been restyled as stated in the Issues 
portion of this decision to reflect the medical findings and 
correct rating adjudication, as explicated in the Remand, 
below.  


REMAND

At a January 2000 VA examination it was noted that the 
veteran had suffered a fracture of the left femur while 
parachuting in service in 1953, treated with an 
intramedullary rod that was subsequently removed, but with 
resulting shortening of the left lower extremity, and a limp 
upon ambulation for the following 40 years.  The veteran 
reported a history after the injury of intermittent left knee 
and left hip pain for about 20 to 25 years, though he was 
able to work as a millwright and to do farming.  However, the 
veteran reported increasing left knee and hip pain over the 
past few years.  The examiner reviewed X-rays from July 1988 
showing a well-healed fracture of the left femur and some 
degenerative changes of the left knee, and X-rays in the past 
year which showed mild degenerative changes of the left hip.  
On examination the veteran walked with a left lateral limp 
and had a two centimeter shortening of the left lower 
extremity when measured.  The veteran had a one-inch build-up 
of his left shoe.  There was 1+ pitting edema distal to the 
left knee, compared to normal circumference and skin 
correspondingly for the right lower extremity.  There was a 
well-healed three-centimeter scar on the lateral aspect of 
the left hip.  Active range of motion of the left hip was to 
five degrees extension and 90 degrees flexion, with mild end-
range pain.  Left hip flexor strength was 4/5 compared to 5/5 
on the right.  The left knee had no effusion and range of 
motion from zero to 120 degrees flexion compared to zero to 
130 degrees on the right.  Left knee extension was full.  
There was marked left knee laxity to varus stress.  Muscle 
strength was 3+/5 on the left compared to 4/5 on the right.  
Hamstring strength was 4/5 bilaterally.  The veteran stood 
with a significant pelvic obliquity due to marked leg length 
discrepancy.  The examiner assessed chronic left knee strain 
and apparent significant degenerative joint disease of the 
left knee secondary to service-connected femur fracture.  The 
examiner also assessed chronic left hip strain and 
posttraumatic osteoarthritis of the left hip.  However, 
unlike the left knee, the examiner did not specifically state 
whether or not the left hip osteoarthritis was causally 
related to the left femur fracture.  

The claims folder contains records of VA hospitalization in 
October 2000 for right total hip replacement.  

A November 2000 statement by the veteran's representative 
informs that aside from the private chiropractic treatment 
from Dr. Walsemann, which records of were already submitted, 
the veteran only received treatment at the Syracuse VA 
medical center (VAMC).

At a January 2001 VA examination it was noted that the 
veteran had undergone a right total hip replacement in 
October 2000.  On examination, the veteran had a waddling 
gait and used a walker as well as a one-inch left shoe lift.  
The left lower extremity was four centimeters shorter than 
the right.  The veteran could fully extend both hips and flex 
both hips to 100 degrees.  Both knees had a varus deformity 
and marked palpable crepitus.  Both knees showed good 
stability anteriorly-posteriorly, medially, and laterally.  
The veteran could flex both knees to 100 degrees and extend 
both knees fully.  X-rays showed degenerative changes to both 
knees.

The Board has restyled the increased rating issue as one of 
entitlement to an increased combined rating for residuals of 
fracture of the left femur with shortening of the left lower 
extremity, currently evaluated in combination as 40 percent 
disabling, because leg shortening is not to be combined with 
other ratings for fracture in the same extremity.  38 C.F.R. 
§ 4.71a, Note following Diagnostic Code 5275 (2000).  
Assigning a separate rating for the leg shortening amounts to 
adjudicatively impermissible pyramiding.  38 C.F.R. § 4.14 
(2000).  

Looking to ratings for impairment of the femur under 
Diagnostic Code 5255, where, as here, there was no fracture 
of the anatomical neck or nonunion, the Board notes that a 10 
percent rating may be assigned for slight knee or hip 
disability; a 20 percent rating may be assigned for moderate 
knee or hip disability; and a 30 percent rating may be 
assigned for marked knee or hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2000).  The January 2000 VA 
examination report contains a medical opinion to the effect 
that the veteran's left knee disorder is causally related to 
his service-connected left femur fracture.  Since the veteran 
has also already been service-connected for right hip 
osteoarthritis as secondary to his left femur fracture and he 
has been diagnosed as having posttraumatic osteoarthritis 
also in the left hip, it is reasonable to question if the 
veteran's left hip osteoarthritis is also causally related to 
his left femur fracture.  However, that question has not been 
addressed by a VA examiner.  In evaluating the service-
connected residuals of a fracture of the left femur, the 
Board must ascertain whether it has produced only left knee 
disability, or left hip disability in addition to left knee 
disability.  Diagnostic Code 5255 mandates that this be done.  
Accordingly, a VA examination is in order both to address the 
question of a causal relationship between the left femur 
fracture and the left hip osteoarthritis, and to address the 
level of disability presented in the associated parts, to 
include the left femur, knee, and hip.  

When reviewing the level of disability due to a service-
connected disorder affecting a joint, when the rating is 
based solely on limitation of motion, the Board must consider 
an increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown,  8 Vet. App. 202 (1995).  The VA examiner 
must thus address these factors when evaluating the veteran's 
left knee and, if he determines that the left femur fracture 
has also resulted in left hip impairment, he must also 
address the DeLuca criteria when examining the left hip.  

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating under those diagnostic codes or that there be 
painful motion.
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Pursuant to the VCAA, the duty to assist the veteran extends 
to affording the veteran a VA examination by an orthopedist 
for a medical opinion as to whether the veteran's right knee 
disorder is causally related to his service-connected left 
femur fracture, as claimed by the veteran.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left femur 
fracture residuals, his left knee 
disorder, his left hip disorder, his leg 
length discrepancy, and his right knee 
disorder since November 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
service-connected residuals of fracture 
of the left femur with shortening of the 
left lower extremity; the degree of 
severity of his left knee disorder; the 
nature, etiology, and degree of severity 
of his left hip disorder; and the nature 
and etiology of his right knee disorder. 
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  

The examiner should provide the following 
opinions: 

A. Is it at least as likely as not 
that the veteran's left hip 
disorder is caused by or aggravated 
by his left femur fracture; 

B.  Is it at least as likely as not 
that the veteran's right knee 
disorder is caused by or aggravated 
by his left femur fracture.

Affected parts must be examined without 
any brace or assistive device.  Any 
braces or assistive devices used by the 
veteran should, however, be described in 
the examination report.  The examiner 
should ascertain the nature and extent of 
any arthritis in the affected joints, and 
also note any subluxation and/or 
instability in the left knee.  Range of 
motion of the left knee and left hip 
should be reported in all planes and 
expressed in degrees.  If subluxation or 
instability is present in the left knee, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  A full range of motion 
of the knee is zero degrees of extension 
to 140 degrees of flexion; a full range 
of motion of the hip is zero degrees of 
extension to 125 degrees of flexion, and 
zero to 45 degrees abduction.  38 C.F.R. 
§ 4.71, Plate II (2000).  For both the 
left knee and the left hip, the examiner 
should also comment on the effects of the 
service-connected disorder upon the 
veteran's ordinary activity and how any 
pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000), as applicable.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, if the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.  

4.  The RO should then readjudicate the 
appealed claims.  The questions of 
assignment of separate service-connected 
ratings for the left knee and left hip 
must be addressed.  For the left knee, 
separate disability ratings for 
instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  If the 
determinations remain to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court and recently enacted law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


